—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered January 7, 2000, which, to the extent appealed from, denied plaintiff’s cross motion for an order vacating, modifying or limiting the so-ordered confidentiality stipulation under which plaintiff agreed that financial information provided by defendant in discovery would be used only for purposes of the matrimonial action (the Confidentiality Order), unanimously affirmed, with costs.
Grounds warranting modification of the above-described Confidentiality Order (see, Daniels v City of New York, 200 FRD 205, 207-208) were not sufficiently demonstrated by plaintiff. Plaintiff concedes that there was good cause for the order’s issuance, and indeed stipulated thereto, and has advanced no adequate reason for the order’s modification (see, Bayer AG & Miles v Barr Labs., 162 FRD 456, 462-463). Her wish to pursue an action in furtherance of her private interests against a third party, Bear Stearns & Co., with the information protected by the order is not a sufficient ground for modification, particularly since plaintiff’s action against Bear Stearns has been limited to a claim for unjust enrichment which may well be provable without resort to information shielded by the Confidentiality Order. We note that defendant has complied with discovery in this matrimonial action in reliance on the Confidentiality Order, which the parties expressly *113and unambiguously agreed would survive the judgment of divorce, precluding subsequent reassessment of defendant’s assets. Plaintiff has not demonstrated that the purpose of the Confidentiality Order has expired and defendant is entitled to the benefit of his bargain, i.e., finality of the matrimonial action and prospective freedom from attempts by plaintiff to examine his property or to use the shielded financial information for any purpose.
We have considered plaintiffs other arguments and find them unavailing. Concur — Rubin, J. P., Buckley, Friedman and Mar-low, JJ.